 



Exhibit 10.44
RESTRICTED STOCK AWARD GRANT NOTICE
AND
RESTRICTED STOCK AWARD AGREEMENT
     Spectrum Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
pursuant to its 2003 Amended and Restated Incentive Award Plan (the “Plan”),
hereby grants to the holder listed below (“Holder”) the number of shares of the
Company’s Stock set forth below (the “Shares”). This Restricted Stock award is
subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Award Agreement attached hereto as Exhibit A (the “Restricted
Stock Agreement”) and the Plan, each of which are incorporated herein by
reference. Except as otherwise provided below, the terms defined in the Plan
shall have the same defined meanings in this Grant Notice and the Restricted
Stock Agreement.

             
Holder:
           
 
           
Grant Date:
           
 
            Total Number of Shares of        
Restricted Stock:
           
 
            Vesting Schedule:   Subject to the terms and conditions of the Plan,
this Grant Notice and the Restricted Stock Agreement, the Company’s Forfeiture
Restriction (as defined in the Restricted Stock Agreement) shall lapse as to:  
  (i)                                              ,     (ii)    
                                        ,     (iii)   
                                        , and     (iv)   
                                        .

          In no event, however, shall the Forfeiture Restriction (as defined in
the Restricted Stock Agreement) lapse as to any additional Shares after the
termination of the Holder’s Continuous Service. As used herein, the term
“Continuous Service” shall have the meaning set forth in Section 3.5 of the
Restricted Stock Agreement.
     By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Agreement and this Grant Notice.
Holder has reviewed the Restricted Stock Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Restricted Stock Agreement and the Plan. Holder hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Grant Notice or the Restricted Stock Agreement. If Holder is married, his or her
spouse has signed the Consent of Spouse attached to this Grant Notice as Exhibit
B. Holder acknowledges that Holder has been advised to consult Holder’s personal
tax advisor as to the specific tax consequences of this Restricted Stock Award
and whether an election of Section 83(b) of the Internal Revenue Code, as
amended, with respect to this Restricted Stock Award will be in Holder’s best
interests in light of Holder’s personal tax situation.

 



--------------------------------------------------------------------------------



 



                      SPECTRUM PHARMACEUTICALS, INC.       HOLDER:        
 
                   
By:
          By:        
 
                   
Print Name:
          Print Name:        
 
                   
Title:
                   
 
                   
Address:
  157 Technology Drive       Address:        
 
                   
 
  Irvine, California 92618                
 
                   

          Attachments:   Restricted Stock Award Agreement (Exhibit A)    
Consent of Spouse (Exhibit B)     Stock Assignment (Exhibit C)     Joint Escrow
Instructions (Exhibit D)     Form of Internal Revenue Code Section 83(b)
Election and Instructions (Exhibit E)
 
      - Election under Internal Revenue Code Section 83(b) (Attachment 1 to
Exhibit E)
 
      - Sample Cover Letter to Internal Revenue Service (Attachment 2 to
Exhibit E)

-2-



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached,
Spectrum Pharmaceuticals, Inc., (the "Company”) has granted to Holder the number
of shares of Restricted Stock under the Company’s 2003 Amended and Restated
Incentive Award Plan (the “Plan”) indicated in the Grant Notice.
ARTICLE I
GENERAL
     1.1 Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Grant Notice or, if not defined therein, the
Plan.
     1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.
ARTICLE II
GRANT OF RESTRICTED STOCK
     2.1 Grant of Restricted Stock. In consideration of Holder’s past and/or
continued employment with or service to the Company or its Subsidiaries and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company hereby agrees to issue to
Holder the number of shares of Stock set forth in the Grant Notice (the
“Shares”), upon the terms and conditions set forth in the Plan and this
Agreement.
     2.2 Issuance of Shares. The issuance of the Shares under this Agreement
shall occur at the principal office of the Company simultaneously with the
execution of this Agreement by the parties or on such other date as the Company
and Holder shall agree (the “Issuance Date”). Subject to the provisions of
Article IV, the Company shall issue the Shares (which shall be issued in
Holder’s name) on the Issuance Date.
     2.3 Conditions to Issuance of Stock. The Shares, or any portion thereof,
may be either previously authorized but unissued shares or issued shares which
have then been reacquired by the Company. Such Shares shall be fully paid and
nonassessable, and may be issued in either certificated or book entry form. The
Company shall not be required to issue or deliver any Shares prior to
fulfillment of all of the following conditions:
          (a) The admission of such Shares to listing on all stock exchanges on
which such Stock is then listed;

A-1



--------------------------------------------------------------------------------



 



          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The lapse of such reasonable period of time following the Issuance
Date as the Committee may from time to time establish for reasons of
administrative convenience; and
          (e) The receipt by the Company of full payment for such shares,
including payment of all amounts which, under federal, state or local tax law,
the Company (or other employer corporation) is required to withhold upon
issuance of such Shares.
     2.4 Rights as Stockholder. Except as otherwise provided herein, upon
delivery of the Shares to the escrow agent pursuant to Article IV, Holder shall
have all the rights of a stockholder with respect to said Shares, subject to the
restrictions herein, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect to the Shares;
provided, however, that any and all cash dividends paid on such Shares and any
and all shares of Stock, capital stock or other securities or property received
by or distributed to Holder with respect to the Shares as a result of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company
shall also be subject to the Forfeiture Restriction (as defined in Section 3.1)
and the restrictions on transfer in Section 3.4 until such restrictions on the
underlying Shares lapse or are removed pursuant to this Agreement (or, if such
Shares are no longer outstanding, until such time as such Shares would have been
released from the Forfeiture Restriction pursuant to this Agreement). In
addition, in the event of any merger, consolidation, share exchange or
reorganization affecting the Shares, including, without limitation, a Change of
Control, then any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) that is by reason
of any such transaction received with respect to, in exchange for or in
substitution of the Shares shall also be subject to the Forfeiture Restriction
(as defined in Section 3.1) and the restrictions on transfer in Section 3.4
until such restrictions on the underlying Shares lapse or are removed pursuant
to this Agreement (or, if such Shares are no longer outstanding, until such time
as such Shares would have been released from the Forfeiture Restriction pursuant
to this Agreement). Any such assets or other securities received by or
distributed to Holder with respect to, in exchange for or in substitution of any
Unreleased Shares (as defined in Section 3.3) shall be immediately delivered to
the Company to be held in escrow pursuant to Section 4.1.
ARTICLE III
RESTRICTIONS ON SHARES
     3.1 Forfeiture Restriction. Subject to the provisions of Section 3.2, if
Holder ceases to remain in Continuous Service (as defined in Section 3.5) for
any or no reason, all of the

A-2



--------------------------------------------------------------------------------



 



Unreleased Shares (as defined in Section 3.3) shall thereupon be forfeited
immediately and without any further action by the Company (the “Forfeiture
Restriction”). Upon the occurrence of such a forfeiture, the Company shall
become the legal and beneficial owner of the Shares being forfeited and all
rights and interests therein or relating thereto, and the Company shall have the
right to retain and transfer to its own name the number of Shares being
forfeited by Holder. In the event any of the Unreleased Shares are forfeited
under this Section 3.1, any cash, cash equivalents, assets or securities
received by or distributed to Participant with respect to, in exchange for or in
substitution of such Shares and held by the escrow agent pursuant to Section 4.1
and the Joint Escrow Instructions shall be promptly transferred by the escrow
agent to the Company.
     3.2 Release of Shares from Forfeiture Restriction. The Shares shall be
released from the Forfeiture Restriction as indicated in the Grant Notice. Any
of the Shares released from the Forfeiture Restriction shall thereupon be
released from the restrictions on transfer under Section 3.4. In the event any
of the Shares are released from the Forfeiture Restriction, any dividends or
other distributions paid on such Shares and held by the escrow agent pursuant to
Section 4.1 and the Joint Escrow Instructions shall be promptly paid by the
escrow agent to Holder.
     3.3 Unreleased Shares. Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
"Unreleased Shares.”
     3.4 Restrictions on Transfer. Unless otherwise permitted by the Committee
pursuant to the Plan, no Unreleased Shares or any dividends or other
distributions thereon or any interest or right therein or part thereof, shall be
liable for the debts, contracts or engagements of Holder or his or her
successors in interest or shall be subject to sale or other disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such sale or other disposition be voluntary or involuntary or by
operation of law by judgment, levy, attachment, garnishment or any other legal
or equitable proceedings (including bankruptcy), and any attempted sale or other
disposition thereof shall be null and void and of no effect.
     3.5 Definition of Continuous Service. For purposes of this Agreement, the
term "Continuous Service” means (i) employment by either the Company or any
Subsidiary, or any survivor or successor entity, which is uninterrupted except
for vacations, illness (except for Disability), or leaves of absence which are
approved in writing by the Company or such other employer corporation,
(ii) service as a member of the Board of Directors of the Company until Holder
dies, resigns, is removed from office, or Holder’s term of office expires and he
or she is not reelected, or (iii) so long as Holder is engaged as a consultant
or service provider to the Company or other corporation referred to in clause
(i) above.
ARTICLE IV
ESCROW OF SHARES
     4.1 Escrow of Shares. To insure the availability for delivery of Holder’s
Unreleased Shares in the event of forfeiture of such Shares by Holder pursuant
to Section 3.1, Holder hereby appoints the Secretary of the Company, or any
other person designated by the Committee as escrow agent, as his or her
attorney-in-fact to assign and transfer unto the Company, such

A-3



--------------------------------------------------------------------------------



 



Unreleased Shares, if any, forfeited by Holder pursuant to Section 3.1 and any
dividends or other distributions thereon, and shall, upon execution of this
Agreement, deliver and deposit with the Secretary of the Company, or such other
person designated by the Committee, any share certificates representing the
Unreleased Shares, together with the stock assignment duly endorsed in blank,
attached as Exhibit C to the Grant Notice. The Unreleased Shares and stock
assignment shall be held by the Secretary of the Company, or such other person
designated by the Committee, in escrow, pursuant to the Joint Escrow
Instructions of the Company and Holder attached as Exhibit D to the Grant
Notice, until the Unreleased Shares are forfeited by Holder as provided in
Section 3.1, until such Unreleased Shares are released from the Forfeiture
Restriction, or until such time as this Agreement no longer is in effect. Upon
release of the Unreleased Shares from the Forfeiture Restriction, the escrow
agent shall deliver to Holder the certificate or certificates representing such
Shares in the escrow agent’s possession belonging to Holder in accordance with
the terms of the Joint Escrow Instructions attached as Exhibit D to the Grant
Notice, and the escrow agent shall be discharged of all further obligations
hereunder; provided, however, that the escrow agent shall nevertheless retain
such certificate or certificates as escrow agent if so required pursuant to
other restrictions imposed pursuant to this Agreement. If the Shares are held in
book entry form, then such entry will reflect that the Shares are subject to the
restrictions of this Agreement. If any dividends or other distributions are paid
on the Unreleased Shares held by the escrow agent pursuant to this Section 4.1
and the Joint Escrow Instructions, such dividends or other distributions shall
also be subject to the restrictions set forth in this Agreement and held in
escrow pending release of the Unreleased Shares with respect to which such
dividends or other distributions were paid from the Forfeiture Restriction.
     4.2 Transfer of Forfeited Shares. Holder hereby authorizes and directs the
Secretary of the Company, or such other person designated by the Committee, to
transfer the Unreleased Shares which have been forfeited by Holder to the
Company.
     4.3 No Liability for Actions in Connection with Escrow. The Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow while acting in good faith and in the exercise
of its judgment.
ARTICLE V
OTHER PROVISIONS
     5.1 Adjustment for Stock Split. In the event of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company, the Committee shall make
appropriate and equitable adjustments in the Unreleased Shares subject to the
Forfeiture Restriction and the number of Shares, consistent with any adjustment
under Section 11.1 of the Plan. The provisions of this Agreement shall apply, to
the full extent set forth herein with respect to the Shares, to any and all
shares of capital stock or other securities, property or cash which may be
issued in respect of, in exchange for, or in substitution of the Shares, and
shall be appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.

A-4



--------------------------------------------------------------------------------



 



     5.2 Taxes. Holder has reviewed with Holder’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.
Holder understands that Holder will recognize ordinary income for federal income
tax purposes under Section 83 of the Code as the restrictions applicable to the
Unreleased Shares lapse. In this context, “restriction” includes the Forfeiture
Restriction. Holder understands that Holder may elect to be taxed for federal
income tax purposes at the time the Shares are issued rather than as and when
the Forfeiture Restriction lapses by filing an election under Section 83(b) of
the Code with the Internal Revenue Service no later than thirty days following
the date of purchase. A form of election under Section 83(b) of the Code is
attached to the Grant Notice as Exhibit E.
     HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.
     5.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Shares and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     5.4 Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
binding, conclusive and final upon Holder, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Shares. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
     5.5 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legend(s) that may be
required by any applicable federal or state securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE IN FAVOR OF
THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF A
RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY

A-5



--------------------------------------------------------------------------------



 



AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.
          (b) Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any Shares that have been sold or otherwise transferred in violation of any of
the provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such shares shall have been so transferred.
     5.6 Tax Withholding.
          (a) The Company shall be entitled to require payment of any sums
required by federal, state or local tax law to be withheld with respect to the
transfer of the Shares or the lapse of the Forfeiture Restriction with respect
to the Shares, or any other taxable event related thereto. The Company may
permit Holder to make such payment in one or more of the forms specified below:
          (i) by cash or check made payable to the Company;
          (ii) by the deduction of such amount from other compensation payable
to Holder;
          (iii) by tendering Shares which are not subject to the Forfeiture
Restriction and which have a then current Fair Market Value not greater than the
amount necessary to satisfy the Company’s withholding obligation based on the
minimum statutory withholding rates for federal, state and local income tax and
payroll tax purposes; or
          (iv) in any combination of the foregoing.
          (b) In the event Holder fails to provide timely payment of all sums
required by the Company pursuant to Section 5.6(a), the Company shall have the
right and option, but not obligation, to treat such failure as an election by
Holder to provide all or any portion of such required payment by means of
tendering Shares in accordance with Section 5.6(a)(iii).
     5.7 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice. By a notice
given pursuant to this Section 5.7, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

A-6



--------------------------------------------------------------------------------



 



     5.8 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     5.9 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     5.10 Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     5.11 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Holder and by a duly authorized
representative of the Company.
     5.12 No Employment Rights. If Holder is an employee, nothing in the Plan or
this Agreement shall confer upon Holder any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company and Holder.
     5.13 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
CONSENT OF SPOUSE
     I,                                         , spouse of
                                        , have read and approve the foregoing
Agreement. In consideration of issuing to my spouse the shares of the common
stock of Spectrum Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
set forth in the Restricted Stock Award Grant Notice and Restricted Stock Award
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares of the common stock of the Company issued pursuant thereto under
the community property laws or similar laws relating to marital property in
effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

             
Dated:                                         ,                     
           
 
     
 
Signature of Spouse    

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
TO RESTRICTED STOCK AWARD GRANT NOTICE
STOCK ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned,                     , hereby sells,
assigns and transfers unto SPECTRUM PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”),                      shares of the common stock of
the Company, standing in its name of the books of said corporation represented
by Certificate No. ___ herewith and do hereby irrevocably constitute and appoint
                                         to transfer the said stock on the books
of the within named corporation with full power of substitution in the premises.
     This Stock Assignment may be used only in accordance with the Restricted
Stock Award Agreement between the Company and the undersigned dated
                                        ,                     .

             
Dated:                                         ,                     
           
 
     
 
Signature of Holder    

     INSTRUCTIONS: Please do not fill in the blanks other than the signature
line. The purpose of this assignment is to enable the Company to enforce the
Forfeiture Restriction as set forth in the Agreement, without requiring
additional signatures on the part of Holder.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO RESTRICTED STOCK AWARD GRANT NOTICE
JOINT ESCROW INSTRUCTIONS
                                        ,                     
Secretary
Spectrum Pharmaceuticals, Inc.
157 Technology Drive
Irvine, California 92618
Ladies and Gentlemen:
     As escrow agent (the “Escrow Agent”) for both Spectrum Pharmaceuticals,
Inc., a Delaware corporation (“Spectrum”), and the undersigned recipient of
stock of the Company (the “Holder”), you are hereby authorized and directed to
hold in escrow the documents delivered to you pursuant to the terms of that
certain Restricted Stock Award Agreement (“Agreement”) between the Company and
the undersigned (the “Escrow”), including the stock certificate, if any, and the
Assignment in Blank, in accordance with the following instructions:
     1. In the event of forfeiture by Holder of any of the shares owned by
Holder pursuant to the Forfeiture Restriction set forth in the Agreement,
Spectrum and/or any assignee of Spectrum (referred to collectively for
convenience herein as the “Company”) shall give to Holder and you a written
notice specifying the number of shares of stock forfeited and the date of
forfeiture. Holder and the Company hereby irrevocably authorize and direct you
to effect the forfeiture contemplated by such notice in accordance with the
terms of said notice.
     2. As of the date of forfeiture indicated in such notice, you are directed
(a) to date the stock assignments necessary for the forfeiture and transfer in
question, (b) to fill in the number of shares being forfeited and transferred,
and (c) to deliver the same, together with the certificate, if any, evidencing
the shares of stock to be forfeited and transferred, to the Company or its
assignee. If the shares are held in book entry form, you are directed to all
actions necessary to cause the Company’s transfer agent to reflect such
forfeiture and transfer in the Company’s stock records.
     3. Holder irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. Holder
does hereby irrevocably constitute and appoint you as Holder’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such securities
all documents necessary or appropriate to make such securities negotiable and to
complete any transaction herein contemplated, including but not limited to the
filing with any applicable state blue sky authority of any required applications
for consent to, or notice of transfer of, the securities. Subject to the
provisions of this paragraph 3, Holder shall exercise all rights and privileges
of a stockholder of the Company while the stock is held by you.
     4. Upon written request of Holder, but no more than once per calendar year,
unless the Forfeiture Restriction has been enforced, you will deliver to Holder,
or cause the Company’s

 



--------------------------------------------------------------------------------



 



transfer agent to deliver to Holder, a certificate or certificates representing
so many shares of stock as are not then subject to the Forfeiture Restriction.
Within one hundred twenty (120) days after any voluntary or involuntary
termination of Holder’s services to the Company for any or no reason, you will
deliver to Holder, or cause the Company’s transfer agent to deliver to Holder, a
certificate or certificates representing the aggregate number of shares held or
issued pursuant to the Agreement and not forfeited pursuant to the Forfeiture
Restriction set forth in Section 2 of the Agreement.
     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Holder, you
shall deliver all of the same to Holder and shall be discharged of all further
obligations hereunder.
     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Holder while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.
     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
     10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.
     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor.

D-2



--------------------------------------------------------------------------------



 



     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.
     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
     15. Any notice or other communication required or permitted hereunder shall
be in writing and shall be delivered personally or sent by facsimile
transmission, overnight air courier, or first class certified or registered
mail, postage prepaid, and addressed to the parties at the addresses of the
parties set forth at the end of these Joint Escrow Instructions or such other
address as a party may designate by five (5) days’ advance written notice to the
other parties hereto. All notices and communications shall be deemed to have
been received unless otherwise set forth herein: (i) in the case of personal
delivery, on the date of such delivery; (ii) in the case of facsimile
transmission, on the date on which the sender receives electronic confirmation
that such notice was received by the addressee; (iii) in the case of overnight
air courier, on the second business day following the day sent, with receipt
confirmed by the courier; and (iv) in the case of mailing by first class
certified or registered mail, postage prepaid, return receipt requested, on the
fifth business day following such mailing.
     16. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.
     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
     18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding that
body of law pertaining to conflicts of law.
(Signature Page Follows)

D-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed these Joint Escrow
Instructions as of the date first written above.

                      Very truly yours,    
 
                    SPECTRUM PHARMACEUTICALS, INC.    
 
               
 
  By:                          
 
         Name:        
 
         Title:        
 
                    Address:      157 Technology Drive    
 
               
 
             Irvine, California 92618    
 
               
 
                    HOLDER:    
 
                         
 
                    Address        
 
               
 
               
 
               

                  ESCROW AGENT:    
 
               
By:
                                 Secretary            Spectrum Pharmaceuticals,
Inc.    
 
                Address      157 Technology Drive                          
   Irvine, California 92618                  

D-4



--------------------------------------------------------------------------------



 



EXHIBIT E
TO RESTRICTED STOCK AWARD GRANT NOTICE
FORM OF 83(B) ELECTION AND INSTRUCTIONS
These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the shares of common stock, par value $0.001, of Spectrum Pharmaceuticals, Inc.
transferred to you. Please consult with your personal tax advisor as to whether
an election of this nature will be in your best interests in light of your
personal tax situation.
The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

1.   Complete Section 83(b) election form (attached as Attachment 1) and make
four (4) copies of the signed election form. (Your spouse, if any, should sign
the Section 83(b) election form as well.)   2.   Prepare the cover letter to the
Internal Revenue Service (sample letter attached as Attachment 2).   3.   Send
the cover letter with the originally executed Section 83(b) election form and
one (1) copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns. We suggest that you have the package date-stamped at
the post office. The post office will provide you with a white certified receipt
that includes a dated postmark. Enclose a self-addressed, stamped envelope so
that the Internal Revenue Service may return a date-stamped copy to you.
However, your postmarked receipt is your proof of having timely filed the
Section 83(b) election if you do not receive confirmation from the Internal
Revenue Service.   4.   One (1) copy must be sent to Spectrum Pharmaceuticals,
Inc. for its records and one (1) copy must be attached to your federal income
tax return for the applicable calendar year.   5.   Retain the Internal Revenue
Service file stamped copy (when returned) for your records.

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO EXHIBIT E
TO RESTRICTED STOCK AWARD GRANT NOTICE
ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)
          The undersigned taxpayer hereby elects, pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross
income for the current taxable year the amount of any compensation taxable to
taxpayer in connection with taxpayer’s receipt of shares (the “Shares”) of
common stock, par value $0.001 per share, of Spectrum Pharmaceuticals, Inc., a
Delaware corporation (the “Company”).

1.   The name, address and taxpayer identification number of the undersigned
taxpayer are:

                       
 
                     
 
                     
 
  SSN:        
 
           

          The name, address and taxpayer identification number of the taxpayer’s
spouse are (complete if applicable):

                       
 
                     
 
                     
 
  SSN:        
 
           

2.   Description of the property with respect to which the election is being
made:                                 shares of common stock, par value $0.001
per share, of the Company.   3.   The date on which the property was transferred
was December 5, 2005.   4.   The taxable year to which this election relates is
calendar year 2005.   5.   Nature of restrictions to which the property is
subject:

The Shares may not be transferred and are subject to forfeiture if taxpayer’s
employment or service with the Company and its subsidiaries terminates for any
reason. The Forfeiture Restriction will lapse in a series of four cumulative
annual installments of 25% each on January 1, 2006, January 1, 2007, January 1,
2008 and January 1, 2009.
6. The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
the Shares was $0.001 per Share.

7.   The amount paid by the taxpayer for the Shares was $0.001 per Share.   8.  
A copy of this statement has been furnished to the Company.

     
Dated:                                         , 2006
  Taxpayer Signature
                                                            

The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

     
Dated:                                         , 2006
  Spouse’s Signature
                                                            

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO EXHIBIT E
TO RESTRICTED STOCK AWARD GRANT NOTICE
SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE
[Date]
VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Internal Revenue Service
[Address where taxpayer files returns]

         
 
  Re:   Election under Section 83(b) of the Internal Revenue Code of 1986
 
      Taxpayer:             
                                                                    
 
      Taxpayer’s Social Security Number:
                                                            
 
      Taxpayer’s Spouse:
                                                            
 
      Taxpayer’s Spouse’s Social Security Number:
                                        

Ladies and Gentlemen:
Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

         
 
  Very truly yours,    
 
       
 
       

Enclosures
cc:      Spectrum Pharmaceuticals, Inc.

 